Citation Nr: 1545165	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for a low back condition, to include as secondary to service-connected pilonidal cyst.

5.  Entitlement to service connection for a disability of the right lower extremity, to include as secondary to service-connected pilonidal cyst.

6.  Entitlement to a compensable evaluation for a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.  

In December 2013, the appeal was remanded to schedule the Veteran for a hearing before the Board.

A hearing was held before the undersigned in August 2015.  A transcript of the hearing is of record.  

The claim of service connection for a disability of the right lower extremity was originally adjudicated as a claim of service connection for sciatica of the right leg and foot.  To ensure that any diagnosis of a right lower extremity disability is considered, the Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).
The issues of service connection for a low back condition and a disability of the right lower extremity are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2012 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals seeking service connection for bilateral hearing loss and a compensable evaluation for the service-connected pilonidal cyst.

2.  At the August 2015 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for a bilateral foot condition.

3.  Tinnitus was not manifested in service or within a year of service discharge and any current tinnitus is not shown to be related to service or to any acoustic trauma therein. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claims for service connection for bilateral hearing loss and a bilateral foot condition and for a compensable evaluation for service-connected pilonidal cyst have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Dismissal

In an October 2012 statement, the Veteran withdrew his claims seeking service connection for bilateral hearing loss and a compensable evaluation for service-connected pilonidal cyst.  At the August 2015 hearing, he withdrew his claim seeking service connection for a bilateral foot condition.  Board Hearing Tr. at 2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking service connection for bilateral hearing loss and a bilateral foot condition and a compensable evaluation for a pilonidal cyst.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  

B.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to notify via a June 2009 letter that provided the Veteran with adequate notice prior to the initial December 2009 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue being decided.  The Veteran also provided pertinent testimony at the August 2015 hearing before the undersigned.  The Veteran has not identified any evidence that remains outstanding.  

The Veteran appeared at a VA examination in August 2009.  The VA examiner examined the Veteran, reviewed his claims file, and provided an opinion on the question at issue.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

C.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has stated during the appeal period that he experiences ringing in his ears on a constant basis.  See, e.g., August 2009 VA examination report.  He is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran contends that he experienced noise exposure from three sources during his military service.  He has indicated he has not experienced any sources of noise exposure outside of his military service.  See Board Hearing Tr. at 5-6; August 2009 VA examination report.

First, the Veteran has reported that he served as an electronics technician in Iceland and that one of his duties was to repair diesel generators.  He has indicated that the generators were loud and that his job often required him to work with them for long periods of time.  Second, he has reported that when he was stationed overseas at a nuclear facility he was required to train with the Marines and incurred noise exposure during day long target practices that he completed once a month.  Third, he reported working at naval air stations repairing equipment on airplanes located on active runways, so he was surrounded by loud jet noises.  He has stated that he did not wear hearing protection at any time during service.  See, e.g., Board Hearing Tr. at 3-4.  
The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was 1449.  The civilian equivalent of this MOS was noted to be an electrical mechanic.  The Veteran's service treatment records (STRs) reflect that he served at naval air facilities during his service.  A May 1976 notation in his STRs indicates that his health records did not reveal any evidence of mental or emotional disturbances that would preclude his assignment to the Nuclear Weapons program.  

The Board finds the Veteran's statements regarding the noise exposure he experienced during service to be both competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to him during service.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his available service records.  Therefore, the record reflects the Veteran experienced noise exposure during his service.  

What remains to be established is that his in-service noise exposure is related to his current tinnitus.  The Board concludes that a preponderance of the evidence is against such a finding.

On August 2009 VA examination, the Veteran reported that tinnitus had its onset about 15 to 20 years previously.  The Veteran also described his in-service sources of noise exposure and his lack of post-service noise exposure.  The examiner opined that it was less likely than not that tinnitus was caused by or a result of his in-service noise exposure since his first report of having tinnitus was more than 10 to 15 years after his discharge from service.

At the October 2012 DRO hearing, the Veteran reported that he first noticed tinnitus on a constant basis about 15 to 20 years previously.  DRO Hearing Tr. at 10.

At the August 2015 Board hearing, he testified that he did not remember noticing tinnitus immediately after service, but thought he first noticed it a few years after his service discharge.  Board Hearing Tr. at 5. 

Regarding whether the Veteran is entitled to service connection on a presumptive basis for tinnitus as a chronic disease, a preponderance of the evidence is against a finding that tinnitus manifested in the Veteran's first postservice year to a degree of 10 percent.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not alleged that he began having tinnitus within a year of his service discharge, and the evidence does not otherwise show such incurrence.  In fact, the Veteran has most consistently reported the onset of tinnitus from about 1994 to 1999, or about 17 to 22 years after his service.  See August 2009 VA examination report; October 2012 DRO Hearing Tr. at 10.  Consequently, service connection for tinnitus on a presumptive basis as a chronic disease is not warranted.    

Furthermore, there was no condition noted in service that was indicative of tinnitus; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.  

Here, the only medical opinion that addresses the etiology of tinnitus weighs against a conclusion that the disorder is related to in-service noise exposure.  The August 2009 examiner concluded that since the Veteran had onset of tinnitus more than 10 to 15 years after his service discharge, it was less likely than not that it was related to his in-service noise exposure.  In reaching this conclusion, the examiner considered information contained in the Veteran's claims file along with his lay statements regarding his noise exposure and the onset of tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner also provided a rationale regarding the conclusion that the Veteran's tinnitus was not etiologically related to his in-service noise exposure.  The Board acknowledges that at the August 2015 Board hearing, the Veteran testified that the onset of tinnitus was only a few years after his service discharge.  If this statement were accepted as true, then it would indicate that the August 2009 VA examiner's opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board finds, however, that the Veteran's testimony regarding onset of tinnitus within a few years of his service discharge is not credible as he has more consistently stated during the appeal period that tinnitus began in the mid- to late-1990s.  Therefore, the Board places great weight on the August 2009 VA examiner's opinion and finds it persuasive of a conclusion that the Veteran's current tinnitus is not related to his in-service noise exposure or otherwise related to his service.

The only other evidence in the record concerning the etiology of the Veteran's tinnitus is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, tinnitus could have multiple possible causes and thus, the question of its etiology falls outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In summary, the Board finds that a preponderance of the evidence is against the claim of service connection for tinnitus.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeals seeking service connection for bilateral hearing loss and a bilateral foot condition and a compensable rating for a pilonidal cyst are dismissed.

Service connection for tinnitus is denied.


REMAND

The record reflects the Veteran receives VA treatment for his claimed disabilities.  The most recent VA treatment records that have been associated with the claims file are from July 2010.  Any updated pertinent VA treatment records should be obtained and associated with the claims file on remand.

At the August 2015 Board hearing, the Veteran testified that he had first received treatment for his back disability within six months of his discharge from service and that he had received other private treatment for his back disability "years ago" when he was living on the East Coast.  He reported that he had not submitted these treatment records to VA.  Board Hearing Tr. at 17-18.  As these records may be pertinent to his claim, they should be obtained on remand. 

Additionally, in June 2009, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment received for a back disability incurred in 1987 while he was working for Norden Systems.  He submitted the form to obtain the records from that employer.  However, in a July 2009 letter to VA, the employer reported that it did not have the requested records and that any specific medical records would need to be requested from the practitioners that rendered the services.  The AOJ informed the Veteran via a September 2009 letter that it was unable to obtain these records and asked him to submit the names of the medical providers.  Although the Veteran did not respond to this request, since the case is being remanded for other purposes and these records may be pertinent to his claim, he should again be requested to provide authorization for VA to obtain them on remand. 

If the records obtained on remand reflect that the Veteran has a diagnosed disability of the right lower extremity, then the AOJ should schedule him for a VA examination to obtain an opinion on the etiology of any such disability.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all private treatment records for the claimed lumbar spine disability and disability of the right lower extremity, including any records reflecting chiropractic treatment or regarding a work-related injury incurred in 1987.  

2.  Obtain any pertinent VA treatment records from July 2010 to the present.

3.  If, and only if, the records obtained pursuant to items 1-2 reflect a diagnosis of a disability of the right lower extremity, then afford the Veteran an appropriate VA examination to determine the etiology of any right lower extremity disability.  The entire claims file should be made available to the examiner in conjunction with this request.  

Any necessary diagnostic testing must be completed.  

Based on the examination and review of the record, the examiner should answer the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed disability of the right lower extremity had its clinical onset in service or is otherwise related to the Veteran's active service?

For purposes of this request, the examiner should accept as true that the duties the Veteran engaged in while decommissioning a military base included moving, disassembling, lifting, hauling and shipping everything that was not attached to a building and that he worked long hours completing these duties.

(b)  (1)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed disability of the right lower extremity is caused by the Veteran's service-connected residual scar from excision of a pilonidal cyst?  

(2)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed disability of the right lower extremity was aggravated (permanent worsening beyond normal progression) by the Veteran's service-connected residual scar from excision of a pilonidal cyst?  The examiner should address whether any aggravation of any diagnosed disability of the right lower extremity is proximately due to or the result of the service-connected disability and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) in the right lower extremity before the onset of the aggravation.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


